—Appeal by the defendant from (1) a judgment of the County Court, Suffolk County (Corso, J.), rendered August 8, 1996, convicting her of criminal possession of a controlled substance in the seventh degree under Indictment No. 2546/95, upon her plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered August 8, 1996, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her prior conviction of operating a motor vehicle while under the influence of alcohol and aggravated unlicensed operation of a motor vehicle in the first degree under Indictment No. 1992/90.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.